     Case 1:16-cv-04260-ENV-SMG Document 29 Filed1111/16/18 Page 1 of 7 PageID #: 309



     UNITED STATES DISTRICT COURT                    ^ WSV
                                                       way f^,20l8
                                                              9fHD ' ill
     EASTERN DISTRICT OF NEW YORK
                                                     bros>klyn OFFICE
     GUSTAVIA HOME.LLC                                                       cketNo. l:16-cv-04260-ENV
                                   Plaintiff,
                                                                          JUDGMENT OF
                    -against-                                             FORECLOSURE AND SALE

     DEBRA      A. DERBY; RICARDO VAZ; 461
     QUINCY        LLC;         NEW      YORK        CITY                   Application Granted
     ENVIRONMENTAL CONTROL BOARD and JOHN
     DOE "1" through "12",said persons or parties having or                   SO ORDERED                      ^
     claimed to have a right, title or interest in the                      Brooklyn, New York
     Mortgaged premises herein, their respective names are
     presently unknown to the Plaintiff,                                  Dated: 1\//H/(QO\^
                                   Defendants.
                                                                 /S/ USDJ ERIC N. VITALIANO
                                                                              Enc
                                                              United Stat^ Dis^jct Judgp.
              On the Summons in a Civil Action (the "Summons")and Venfied Complaint and (the

     "Complaint")filed herein on August 1,2016;on the Notice ofPendency filed in the Kings County

     Clerk's Office; and upon Plaintiff Gustavia Home,LLC's Motion for a Judgment ofForeclosure

     and Sale finding all Defendants in default of answering the Complaint, pursuant to Rule 55(a)
     of the Federal Rules of Civil Procedure;

              NOW,upon the Declaration of Regularity in Support of Motion for Default Judgment
      of Foreclosure and Sale and Memorandum of Law of Danielle P. Light, Esq., dated May 22,

       2018; on the Affidavit of Amounts Due and Owing of Jared Dotoli (the "Dotoli Affidavit"),
       sworn to the 23rdday of May 2018, the Court finds that;

              The amount computed by the Court to be due on the Note ("Note") and Mortgage is
       $285,011.28 in unpaid principal and $236,224.80 in interest through May 22, 2018 and
       $1,415.08 in late fees,for a total of$522,651.16 as set forth in the Dotoli Affidavit, plus interest

       at a daily rate of $65.40 from May 22, 2018 until the entry of the within Judgment of
       Foreclosure and Sale.




0^
Case 1:16-cv-04260-ENV-SMG Document 29 Filed 11/16/18 Page 2 of 7 PageID #: 310




         IT IS ORDERED AND ADJUDGED,that the mortgaged premises described in

  the Complaint and described in Schedule "A" annexed hereto and sold pursuant to this

  Judgment.

         Together with all right, title and interest of the owner thereof, if any, in and to the

  land lying in the streets and road in front of the adjoining said premises, to the center line
  thereof.


         Together with all fixtures and articles of personnel property annexed to, installed
  in, or used in connection with the mortgage premises, all as more fully set forth in the

  aforementioned mortgage, be sold in one parcel subject to the following any state of facts

  that an accurate survey may show; easements, covenants, restrictions or reservations or

  records, if any; zoning restrictions and any amendments thereto according to law now in
  force; existing violations and orders of the appropriate departments of any City, Town or
  Village, if any; the physical condition of the premises at the time of closing; and with any
  apportionments or adjustments; at public auction to be held at the-Supreme Court for the
   -fcr -lU. Basher^ OosVotel-of l%oYor)^            3.^              B                    ^ i i«
  Stete of New York, County of Kings, located at 360 Adams Street, Brooklyn, New York, I(Sol,

  by and under the direction ofSusan Rizos, Esq., who is hereby designated as Referee herein
  to sell the mortgaged premises in accordance with that purpose;that said Referee give public
  notice ofthe time and place ofsuch sale in accordance with RPAPL §231 in Brooklyn Daily
  Eagle and in the case the Plaintiff shall become the purchaser at the said sale. Plaintiff shall
  not be required to make any deposit thereon, that said Referee or his duly appointed
  designee, execute to the purchaser or purchasers on such a sale a deed of the premises sold,
  that in the event a third party other than the Plaintiff becomes the purchaser or purchasers
  at such sale, the closing of title shall be had thirty days after such sale unless otherwise
Case 1:16-cv-04260-ENV-SMG Document 29 Filed 11/16/18 Page 3 of 7 PageID #: 311




  stipulated by all parties to the sale; and it is further

          ORDERED that said Referee or his duly appointed designee then deposit the

  balance of said proceeds of the sale in her own name as Referee in an FDIC Insured Bank

  and shall thereafter make the following payments and her checks drawn for that purpose shall

  be paid by said depository.

          F' The sum of$500.00 to said Referee for his fees herein.


          2"^^ The expenses ofthe sale and the advertising expenses as shown on the bills presented

  to said Referee and certified by him to be correct, duplicate copies of which shall be left with

  said depository.


          3*^^ And also the sum of$ 532,199.66 (inclusive of costs), the amount computed by the

 Court and adjudged to Plaintiffas aforesaid, with interest from August 1,2017 and also the amount

 ofany sums expended by Plaintiff,for taxes, assessments, water rates and sewer rents, with interest
 and penalties accrued thereon, or so much thereof as the purchase money of the mortgaged
 premises will pay of the same; and it is further

        ORDERED AND ADJUDGED,that said Referee, or his duly appointed designee, shall

 take the receipt of Plaintiff or its attomey for the amounts paid as directed in item marked "3"^"
 and shall file it with his report of sale. That said Referee, or his duly appointed designee, shall
 deposit the surplus monies, ifany, with the aforesaid depository, within 5 days after the same shall
 be received and ascertainable, to the credit of this action, to be withdrawn only on the order of a

 Judge of this Court.


        In the event that the Plaintiff or a governmental agency thereof is the purchaser of said

 mortgaged premises at said sale, or in the event that the rights ofthe purchaser at said sale and the
Case 1:16-cv-04260-ENV-SMG Document 29 Filed 11/16/18 Page 4 of 7 PageID #: 312




terms of sale under'this judgment shall be assigned to and be acquired by Plaintiff or any such

governmental agency, and a valid assignment thereof be filed with the said Referee or his duly

appointed designee shall not require Plaintiff or such governmental agency to pay in cash the
amount bid at such sale, but shall execute and deliver to Plaintiff or such governmental agency a

 deed of the premises sold. Plaintiff or such governmental agency shall pay the amount specified
 in the items marked "P"' and "2"'^" and shall also pay the amount of the aforesaid taxes

 assessments, water rates, sewer rents and interest and penalties thereon, ifany. Said Referee or

 his duly appointed designee shall apply the balance of the amount bid after deducting
 therefrom the aforesaid amount paid by Plaintiff or such governmental agency,to the amounts

 due Plaintiff in the item marked "3"^" and if there be a surplus over and above said amounts

 due Plaintiff, Plaintiff shall pay to said Referee or his duly appointed designee upon delivery

 of said Referee's Deed, the amount of such surplus, and said Referee or his duly appointed

 designees shall deposit said surplus as hereinabove directed.

         Said Referee or his duly appointed designee shall make his report of such sale and

  shall file it with the Clerk of the Court with all convenient speed. If the proceeds of such

  sale be insufficient to pay the amount adjudged due to Plaintiff with the expenses, interests

  and costs as aforesaid, said Referee or his duly appointed designee shall specify the amount

  of such deficiency in his report of sale, the Plaintiff shall recover from Defendants the
  whole deficiency of so much thereof as the Court may determine to be just and equitable

  of the residue of the mortgaged debt remaining unsatisfied after a sale of the mortgaged

  premises and the application of the proceeds thereof, provided a motion for a deficiency
  judgment shall be made as prescribed by section 1371 of the New York Real Property

  Actions and Proceedings Law within the time limited therein, and the amount thereof is
Case 1:16-cv-04260-ENV-SMG Document 29 Filed 11/16/18 Page 5 of 7 PageID #: 313




 determined and awarded by an order of this Court as provided for in said section; and it is

 further


           ORDERED AND ADJUDGED, that the purchaser at said sale be let into

  possession on production of the said Referee or his duly appointed designee's deed; and it

  is further


           ORDERED AND ADJUDGED,that each and all ofthe Defendants in this action,

  and all the persons claiming under them,or nay or either ofthem,after filing ofthe notice of

  the pendency ofthis action, be and hereby be forever barred and foreclosed ofall right, title,

  claim, interest, lien and equity of redemption in said mortgaged premises and each and

  every party thereof; and it is further




                   [REST OF PAGE INTENTIONALLY LEFT BLANK]
Case 1:16-cv-04260-ENV-SMG Document 29 Filed 11/16/18 Page 6 of 7 PageID #: 314




       ORDERED,ADJUDGED AND DECREED,that said premises is to be sold in one

parcel in "as is" physical order and condition, subject to any state offacts that an inspection of

the premises would disclose, any state of facts that an accurate survey of the premises would

show; any covenants, restrictions, declarations, reservations, easements, rights of way and

public utility agreements of record, if any; any building and zoning ordinances of the

 municipality in which the mortgaged premises is located and possible violations ofsame; any

rights oftenants or person in possession ofthe subject premises; prior lien(s) ofrecord,ifany,

except those liens addressed in section 1354 of the Real Property Actions and Proceedings

 Law.Said premises commonly known as 461 Quincy Street, Brooklyn,New York 11221 (the
"Property"). A description of said mortgaged premises is annexed hereto and made a part
 hereof as Schedule "A".
Case 1:16-cv-04260-ENV-SMG Document 29 Filed 11/16/18 Page 7 of 7 PageID #: 315




                                      Closing USA,LLC

                                           SCHKDULKA

                         DKSCKIPTION OF IVIORTGAGFT)PREMISES


      l ille No.: 1)8150037153


    ALL thai certain plot, piece or parcel of lane! .siUialc, lying and being in the Rorough of
    Brooklyn, County of Kings, City and State ofNew York, bounded and described a.s
    follows:

    BEGINNING at a point on the northerly side of Qoincy Street, distant 87 feet 6 inches
    easterly from the corner formed by the intersection of the northerly side of Quincy Street
    and the easterly side of Throop Avenue;

     RUNNING TI-lfiNCE northerly parallel with Throop Avenue, 100 feet;

     rUENCE easterly parallel with the northerly side ofOi-iincy Street, 18 feet 0 inches;

    TI-IENCf':.southerly parallel with Throop Avenue and part ofthe distance through the
    center ofthe party wall 100 feet to the northerly side of Quincy Street;

     TMENCE westerly along the northerly side of Quincy Street, 18 feet 9 inches to the point
    or place of BEGINNING.
